Citation Nr: 0414958	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD), prior to March 27, 2000.

2.  Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD), from March 27, 2000.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

Prior to and after March 27, 2000, the symptomatology 
attributable to the veteran's PTSD resulted in no more than 
considerable social and industrial impairment, and, no more 
than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 50 percent for 
PTSD prior to March 27, 2000, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, Diagnostic 
Code 9411 (1996) and Diagnostic Code 9411 (effective 
November 7, 1996).

2.  The schedular criteria for a rating in excess of 50 
percent for PTSD from March 27, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
Diagnostic Code 9411 (1996) and Diagnostic Code 9411 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations that have addressed the veteran's contentions 
in this case.

In March 2003 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A.

The Board observes that while the VCAA notice in this case 
was not provided to the veteran appellant prior to the 
initial AOJ adjudication denying the claim on appeal (see 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As noted, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to deciding the appeal at this time is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his PTSD, the severity of the veteran's 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In September 1998 the RO granted service connection for PTSD 
and assigned a 10 percent disability rating, effective July 
12, 1995, the date of the veteran's claim.  During the course 
of the appeal, the disability rating for the veteran's PTSD 
was increased from 10 percent to 30 percent, effective from 
July 12, 1995, and from 30 percent to 50 percent, effective 
from March 27, 2000.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the criteria for a disability rating of 70 percent for PTSD 
were severe impairment of the ability to establish and 
maintain effective or favorable relationships with people; 
and psychoneurotic symptoms which are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The criteria for a rating of 50 
percent were considerable impairment of ability to establish 
or maintain effective or favorable relationships with people; 
and psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was for application for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issued Diagnostic Code 9411, a rating 
of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

In looking at the medical records in the claims file prior to 
March 2000, the Board observes that the August 1996 VA 
examiner noted that the veteran's PTSD resulted in 
"significant social impairment."  The VA examinations of 
record from this time period also reveal that the veteran had 
poor memory of recent events and was noted to have poor 
insight and judgment.  In short, the Board finds that prior 
to March 2000, symptomatology attributable to the veteran's 
PTSD resulted in or at least approximated considerable social 
and industrial impairment.  As such, a rating of 50 percent 
for the time period prior to March 2000 is warranted.

Having found that a rating of 50 percent is warranted for the 
time period prior to March 2000, the Board must now consider 
all of the evidence for the entire time of the veteran's 
appeal to determine whether a rating in excess of 50 percent 
is warranted under either the new or old criteria.

The Board is unable to conclude (viewing the old criteria) 
that the veteran's PTSD is productive of such symptoms so as 
to result in severe social and industrial impairment.  In 
this regard, the Board observes that the veteran's Global 
Assessment of Functioning (GAF) scores have tended to be 62-
64, reflective of only mild difficulty in social and 
occupational functioning.  Although the veteran is tending 
toward increasing social isolation, the veteran has indicated 
that he has a girlfriend and has contact with this son; he 
also occasionally sees friends when they "come by."  
Accordingly, the record does not reflect that the veteran 
suffers from severe social isolation or occupational 
impairment as a result of his PTSD.

The Board also finds that, under the new regulations, the 
veteran's PTSD is not characterized by symptomatology that 
includes such severe manifestations as obsessional rituals, 
illogical, obscure or irrelevant speech, near continuous 
panic or depression affecting his ability to act 
independently or appropriately, or the inability to establish 
and maintain effective relationships.  The veteran speaks 
coherently and there have been no findings indicative of a 
formal thought or cognitive disorder.  There is no evidence 
of auditory or visual hallucinations.  Personal appearance 
and hygiene have not been neglected.  Again, the Board finds 
it pertinent to note that the veteran's GAF scores have been 
62-64.  While the September 1997 VA examination reflected a 
GAF of 30-41, the Board notes that PTSD was only mentioned by 
history, and the examiner attributed the veteran's problems 
to other Axis I disability.  In other words, the 
preponderance of the evidence is against a finding that a 
rating in excess of 50 percent is warranted under the new 
rating criteria.

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the negative evidence with the positive evidence 
to otherwise warrant more favorable determinations.  In 
short, a 50 percent rating is warranted through the entire 
time of the veteran's appeal.  Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's PTSD, 
alone, has resulted in frequent hospitalizations or caused a 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 50 percent for PTSD, prior to March 27, 2000, is 
granted.

A rating in excess of 50 percent for PTSD, from March 27, 
2000, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



